Citation Nr: 0336403	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.    


REMAND

A review of the claims file reveals that the evidence 
requested by the RO and submitted by the Ashtabula County 
Medical Center contained information not relating to the 
veteran, but to another of its patients.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
all evidence needed to consider the claim has been obtained.  

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should again request from the 
Ashtabula County Medical Center the 
veteran's medical treatment records.

2.  Additional development contemplated 
by the VCAA should be undertaken, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA.  In particular, those records 
submitted incorrectly should be requested 
again.  The veteran should also be 
notified of any evidence not previously 
provided to VA which is necessary to 
substantiate the claim on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence (Quartuccio).  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	
                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




